Citation Nr: 0300093	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  98-05 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder 
(PTSD), and an anxiety disorder with loss of hair, loss of 
teeth, headache, indigestion and nose bleeds.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel
INTRODUCTION

The veteran served on active duty from January 1964 to 
February 1968.  He also served in the United States Naval 
Reserves from July 1980 until June 1984, along with 
verified periods of active duty for training during that 
latter period of time.  

This appeal arises from a November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy

2.  Although the medical evidence reflects that the 
veteran has been diagnosed with PTSD, there is no credible 
supporting evidence to corroborate the veteran's report of 
in-service stressors upon which this diagnosis has been 
based, and he has not submitted sufficient information 
relating to his claimed in-service stressors for his 
claimed stressors to be verified.  

3.  A psychiatric disorder, other than PTSD, was not 
present during service or for many years thereafter and 
the evidence does not show a causal link between a current 
psychiatric disorder and service. 


CONCLUSION OF LAW

Service connection for a psychiatric disorder, to include 
PTSD is not warranted.  38 U.S.C.A. §§ 101(24), 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters.  During the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence 
of a well-grounded claim, and provides that VA will assist 
a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The Board is satisfied that all relevant facts have been 
properly developed, and all of the duty to notify and 
assist provisions have been met by the Statement and 
Supplemental Statements of the Case and letters issued by 
the RO.  The RO considered all of the relevant evidence 
and applicable law and regulations.  

Through the rating decision that is the subject of this 
appeal, statement and supplemental statements of the case, 
various letters sent by the RO, and a Board remand, the 
veteran was kept apprised of what he must show to prevail 
in his claim, and generally informed as to what 
information and evidence he was responsible for, and what 
evidence VA must secure.  Although the RO did not sent a 
formal letter outlining the provisions of the VCAA, the 
new law was cited in the supplemental statement of the 
case issued in September 2002 and the RO clearly, and 
repeatedly notified the veteran of the evidence needed to 
support his claim, the evidence they had received and how 
the veteran could provide evidence himself.  Therefore, 
there is no further duty to notify.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

Thus, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. 
§ 3.159.  The veteran is aware of VA's duty to assist with 
the development of his claim as he specifically referred 
to the duty to assist in his substantive appeal.  The 
Board noted the veteran requested he be afforded a VA 
examination.  In this instance where the pivotal issue is 
verification of the veteran's stressors and not whether 
there is a diagnosis of PTSD, a VA examination would be 
premature.  Moreover, the primary impediment to a grant of 
service connection in this case is not an absence of 
competent evidence of PTSD; it is the absence of a 
verified in-service stressor.  Any effort to provide an 
examination would not benefit the veteran in the absence 
of sufficient information to verify his claimed stressors.  
The Board wishes to emphasize that, "[t]he duty to assist 
in the development and adjudication of a claim is not a 
one way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996).  "If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 
483 (1992).  

As the veteran has failed to respond to the RO's repeated 
attempts to obtain necessary information to verify his 
claimed in-service stressors, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant); Sabonis, supra (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled 
to the extent possible, to include the revised regulatory 
provisions of 38 C.F.R. § 3.159.  No additional assistance 
or notification to the veteran is required based on the 
facts of the instant case.

As stated above, while the RO referred to the VCAA in its 
September 2002 supplemental statement of the case when it 
adjudicated the case below, it did not include the law and 
regulations implementing that legislation.  However, for 
the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled.  Further, the 
RO considered all of the relevant evidence of record and 
all of the applicable law and regulations when it 
adjudicated the claim, and the Board will do the same.  As 
such, there has been no prejudice to the veteran that 
would warrant a remand, and the veteran's procedural 
rights have not been abridged.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Factual Background.  On service entrance examination in 
January 1964 the psychiatric evaluation was noted to be 
normal.  On his Report of Medical History the veteran 
denied any history of depression, worry or nervous 
trouble.  The only record of treatment during that period 
is a February 1965 clinical record cover sheet.  It 
reveals the veteran received emergency treatment for acute 
alcohol intoxication at a private hospital before being 
transferred to a military hospital.  In February 1968 the 
veteran was examined in preparation for his separation 
from the service.  The psychiatric evaluation was noted to 
be normal.  

Also of record are the veteran's medical records from his 
period of service in the Naval Reserves.  September 1976, 
May 1980, August 1981, May 1982, December 1982 and 
December 1983 Reports of Medical Examinations all noted 
the psychiatric evaluation was normal and that he denied 
any history of nervous trouble.  The first reference to 
any stomach trouble is a notation on the back of the 
December 1983 Report of Medical History of current 
treatment for irritable bowel syndrome which he had had 
for many years.  In addition, it was noted the veteran had 
correction of a deviated septum in 1972.  

In April 1997 the veteran submitted a claim for VA 
benefits and attached his Form DD 214.  It reveals the 
veteran's specialty was chefs/cook.  He was awarded a 
Vietnam Service medal with bronze stars and a Vietnam 
Campaign Medal.  There is no indication of any medals or 
decorations evincing combat duty.  The RO responded in May 
1997 and sent the veteran a letter explaining how his 
application could be completed.  

The RO received the veteran's VA Form 21-526 in July 1997.  
The veteran claimed that he had a "nervous, head pain, 
PTSD type" condition since 1968.  He listed he had been 
treated in 1967 and 1968 for a nervous condition in Da 
Nang, Vietnam.  

In July 1997 the RO received the veteran's service 
personnel records.  His History of Assignments reveals he 
arrived at Da Nang in June 1966 and was transferred back 
to California on January 25, 1968.  The veteran served at 
the Station Hospital as day baker, and as grill and oven 
captain.  

The veteran submitted a statement in support of claim in 
July 1997.  He described his primary duties in service as 
being a cook at the Naval Hospital in Da Nang.  He 
eventually ran the bake shop.  In his off duty time he 
worked with the patients in ICU, providing baked goods, 
parties and birthday cakes.  Within a month of his arrival 
in Vietnam the hospital kitchen was damaged during a heavy 
mortar attack.  He spent several hours sitting in bunkers.  
Many of the soldiers he had become attached to in 
intensive care, died of their wounds.  He still had 
recurring dreams of those incidents and had avoided them 
for years.  He was being treated by "Dr. M" at the VA 
Outpatient Treatment Clinic in Rome, New York.  

In conjunction with his statement, the veteran submitted 
records from his private physician, Dr. G, dated from May 
1994 to August 1995.  There were no references to a 
psychiatric disorder or anxiety.  It was noted the veteran 
had severe peptic problems of longstanding.  

The RO sent the veteran a letter in July 1997, informing 
him that his medical records had been requested from Dr. 
A.  The RO also indicated that the veteran could obtain 
those records and submit them and it was explained that 
evidence of continuity of symptoms was necessary to 
support his claims.  Also, sent in July 1997 was a letter 
to the veteran requesting information about his claimed 
in-service stressors and the names and addresses of any 
medical providers or facilities which had treated the 
veteran for a nervous problem since service.  

The veteran responded in July 1997 and submitted a 
statement in support of claim.  He indicated that he had 
forwarded a request to the Rome Clinic to send all 
treatment records to show continuity of treatment, that he 
had seen very few doctors over the years, and that he had 
avoided doctors as much as possible.  The few doctors he 
had seen had since passed away and no records were 
available.  The veteran claimed that he was in the process 
of obtaining lay statements to show continuity of 
symptomatology since medical records were not available.  
In regard to his PTSD, he stated that he had trouble 
recalling exact dates and names.  It had been 30 years 
since those events, which he had tried to forget for 
years.  With Dr. M's assistance he had slowly been going 
over those events.  He requested that Dr. M provide 
information from his notes of their sessions which related 
to PTSD.  He was unsure how much he actually remembered of 
the events and how much he had blocked out.  He thought 
about portions but did not have all the details.  He was 
stationed at the U.S. Naval Support Activity, Station 
Hospital, NSA, Danang RVN from June 1966 through January 
1968.  The events in question occurred during his tour in 
Vietnam.  He had asked "Dr. M" to respond for him from his 
notes.  He could not remember any specific names or ranks 
of any personnel other than those listed on his 
performance evaluations as his supervisors.  

The veteran's medical records of treatment by Dr. A in 
1991 and 1992 were received in August 1997.  They included 
records of treatment for a stomach disorder, hypertension 
and heart disease.  Also received in August 1997 were the 
records from private physician, Dr. L.  They also included 
treatment in the 1990's for heart disease.  In addition, 
the records from Oneida City Hospital were received by the 
RO.  Those records revealed the veteran had been treated 
for chest and back pain, side pain after a fall and cold 
symptoms in the late 1990's 

The RO also received the veteran's service personnel 
records from the National Personnel Records Center (NPRC) 
in August 1997.  

The veteran submitted copies of his outpatient treatment 
records from the Rome VA Outpatient Clinic for the period 
from April 1996 to 1997.  Included were the notes of the 
veteran's sessions with a VA social worker, who the 
veteran had called a doctor (Dr. M,).  May 1997 records 
noted that on his initial visit the presenting problem was 
depression.  An April record (no year is noted) reveals 
the veteran had problems at home with his teenage son and 
93 year old mother.  The social worker's impression 
included a notation of "? Anxiety."

In a November 1997 rating action the RO denied service 
connection for PTSD on the basis that no clear diagnosis 
had been established and that the veteran's claimed 
stressors had not been verified.  The RO sent the veteran 
a letter in November 1997. Along with a copy of the rating 
decision with an explanation of the reasons the claim had 
been denied.  

The veteran filed his notice of disagreement in January 
1998.  Attached was a statement from a VA social worker at 
the Outpatient Treatment Clinic in Rome.  (As indicated 
above, while the veteran indicated that this individual 
was a doctor, the record shows that he is a clinical 
social worker.)  The October 1997 memorandum from the 
social worker notes that the veteran had been seen on six 
occasions in the mental health clinic for the purpose of 
evaluation and assessment.  The diagnosis was PTSD.  He 
listed the experiences of the veteran that he considered 
were symptoms of PTSD.  Then he wrote the following: "In 
my professional opinion based on my extensive contact with 
(the veteran) this condition is related to his military 
service."  There was no description of the veteran's 
claimed in service stressors or any identification of any 
events or circumstances in service which were related to 
the current diagnosis of PTSD.  

The veteran submitted his substantive appeal in March 
1998.  The veteran asserted that his DOD records and a VA 
examination would support his claim and asked that his 
claim be fully developed.  He asserted the RO had not 
tried to retrieve military records from his unit, that VA 
should assist him with verifying his claim, and that  he 
had served in combat or during combat situations.  The 
veteran also asserted that he was issued a 45 and was 
required to fire on the enemy from his bunker position, 
during attacks, and while on guard duty.  On board ship he 
served on guard duty for Vietnamese prisoners for about 
seven weeks.  During his off hours he volunteered to serve 
on the medical casualty transport team carting wounded and 
dead soldiers into the hospital and/or morgue on 
stretchers from the Medivac helicopters.  Though he was a 
cook, he did on occasion assist his medical corpsman 
friends and doctors with procedures and treatments as a 
volunteer.  He had waited years to seek help because he 
thought he could handle his problems on his own.  He asked 
that detailed accounts of his progress notes and 
treatments be obtained from the VA clinic in Rome and that 
a VA examination be scheduled.  He also asserted he had 
been treated in service for nose bleeds, had lost the bulk 
of his hair in service and had problems with his teeth.  
He believes those problems were related to nervous stress.  

The RO requested the veteran's Rome VA Outpatient 
treatment records through the Syracuse Medical Center and, 
in January 1999, the RO received his records dated from 
April 1997 through December 1998.  The outpatient clinic 
records included duplicate records from a VA social worker 
("Dr. M") and June 1998 records of sessions with the same 
social worker relating to parental expectations of 
children.  In November 1997 it was noted that the 
veteran's family circumstances, status of his 
relationships and employment plans were reviewed.  May 
1998 records include a notation that the veteran had 
anxiety.  

The RO issued a supplemental statement of the case in July 
1999.  The additional evidence received was listed.  The 
RO explained the veteran's claim was denied as the veteran 
had not responded with sufficient details to verify his 
claimed stressors.  

The veteran appeared at hearing before the undersigned 
Member of the Board in September 1999.  The veteran and 
his representative indicated he would be submitting some 
additional evidence including photographs.  The veteran 
testified that he was a cook and supervised a bakery while 
on active duty and that, when he arrived in Da Nang, he 
was housed on a floating tender.  While he was aboard ship 
he was placed on guard duty.  In response to the question 
as to whether or not he ever experienced any mortar 
attacks or his life was threatened he stated they could 
not go anywhere because of sniper fire.  When he had been 
there less than a month a Marine wondered away and was 
shot.  The veteran indicated that he was not in the 
barracks when the Marine was shot, but he saw him after he 
had been shot and was dead.  He did not know the name of 
the Marine.  Because he was color blind there were a lot 
of things he could not do but he could bake, so on various 
individuals' birthdays he would make a cake.  He was also 
on stretcher duty.  He wanted to be a corpsman, so when he 
was off duty he would help on his day off and do whatever 
the doctors said.  On one occasion there was one Marine 
who was brain dead.  He was taught to change a breathing 
tube.  The patient with the breathing tube died.  He saw 
one Marine who had been brought in after being shot.  When 
asked about nervousness in service he reported that during 
boot camp he was given shots for his nerves.  He said he 
was called in and offered a medical discharge because he 
was unable to handle it.  He remembers one Marine who 
stepped on a land mine.  As he related the incident the 
veteran began to cry.  When questioned by the Member of 
the Board the veteran stated there were mortar attacks 
while he was in Da Nang.  On one occasion he remembers the 
sirens going off and having to spend the night in bunker.  

The veteran also submitted additional evidence at the 
hearing.  Included was the citation for a Navy Unit 
Commendation Ribbon.  The veteran also submitted letters 
he received from his niece and a friend while he was in 
Vietnam.  

In March 2000 the Board remanded the claim for additional 
development, to include obtaining more specific 
information from the veteran regarding his claimed in-
service stressors and referring this and other relevant 
information and evidence to the United States Armed 
Services Center for Research of Unit Records (USASCRUR) 
for verification of the stressors. 

In July 2000 the RO sent the veteran a letter asking him 
to provide a statement describing his stressors.  In 
January 2001 the RO again sent the veteran a letter noting 
that he had not responded to the July 2000 request for a 
detailed description of his stressors.  The veteran 
responded in January 2001 that he could not recall the 
detailed information as to those events.  He indicated 
that his VA Social Worker had elicited those details 
during their sessions in which he had disclosed such 
details as names, places and events.  The RO requested and 
received the veteran's records from the VA Medical Center 
in February 2001, including the notes of his VA social 
worker.  They did not include any specific information as 
to his claimed stressors.  

In April 2001 the RO sent the veteran a letter explaining 
that the information received from the VA and the Social 
Worker was not helpful in establishing stressor details.  
The agency of original jurisdiction (AOJ) also noted that 
the pictures and movies the veteran had mentioned in his 
January 2001 correspondence had not been received.  The RO 
wrote the USASCRUR in November 2001 and requested 
verification of the veteran's stressors.  USASCRUR 
responded in December 2001 that the information submitted 
was insufficient; specific dates, locations and names were 
requested.  The RO wrote the veteran again in January 2002 
and explained that USASCRUR required more detailed 
information to search the records.  The AOJ again asked 
the veteran to submit a PTSD stressor worksheet.  There is 
no response in the claims folder from the veteran.  In 
April 2002 the RO again wrote the veteran and clearly 
stated that they had not received the evidence needed to 
support the veteran's claim. 

In January 2001 the veteran stated he had pictures which 
showed the hospital and kitchen area and some movies which 
showed the damage sustained by the compound facilities 
from attacks.  However, he has not submitted this putative  
evidence.

Relevant Laws and Regulations.  Service connection may be 
established for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Active military, 
naval, or air service includes any period of ACDUTRA 
during which the individual concerned was disabled from a 
disease or injury incurred or aggravated in the line of 
duty, and any period of inactive duty training during 
which the individual concerned was disabled from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24).  Evidence of continuity of symptomatology from 
the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

On June 18, 1999, VA published a final rule in the Federal 
Register which amended 38 C.F.R. § 3.304(f) to bring that 
regulation into compliance with the Court's holding in 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Pursuant to the 
amendment, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the 
enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f), 
effective March 7, 1997, the date of the Court's decision 
in Cohen). 

VA General Counsel has issued an opinion as to 
determinations of whether or not a veteran was engaged in 
combat with the enemy for the purposes of 38 U.S.C.A. 
§ 1154(b) (West 1991).  In VAOPGCPREC 12-99 the General 
Counsel stated the issue must be resolved on a case by 
case basis.  The determination requires evaluation of all 
pertinent evidence in each case, and assessment of the 
credibility, probative value, and relative weight of the 
evidence.  Any evidence which is probative of the facts 
may be used by a veteran to support an assertion that the 
veteran engaged in combat with the enemy.  As a general 
rule, evidence of participation in an operation or 
campaign often would not, in itself, establish that a 
veteran engaged in combat, because those terms ordinarily 
may encompass both combat and non-combat activities.  

When a veteran seeks service connection for a disability, 
the RO is required to analyze and evaluate the supporting 
evidence in light of the places, types, and circumstances 
of service, as evidenced by service records, the official 
history of each organization in which the veteran served, 
the veteran's military records, and all pertinent medical 
and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 
3.303(a) (2002).  

If the claimed stressor is not combat-related, appellant's 
lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor 
and must be corroborated by credible supporting evidence.  
Zarycki v. Brown, 6 Vet. App. 91 (1993).  There is nothing 
in the statute or the regulations which provides that 
corroboration must, and can only, be found in service 
records.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

In Zarycki v. Brown, 6 Vet. App. 91 (1993) the Court held 
that it is the distressing event, rather than the mere 
presence in a "combat zone", that may constitute a valid 
stressor for purposes of supporting a diagnosis of post-
traumatic stress disorder.  See also Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  

For a stressor to be sufficient for PTSD, the stressor 
must meet two requirements:  (1) A person must have been 
"exposed to a traumatic event" in which "the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or a threatened death or 
serious injury, or a threat to the physical integrity of 
self or others" and (2) "the person's response [must have] 
involved intense fear, helplessness, or horror."  Cohen, 
10 Vet. App. at 141 (quoting DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  

Analysis.  Under 38 C.F.R. § 3.304(f), eligibility for a 
PTSD service-connection award requires the presence of 
three elements: (1) A current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) (presumed to include 
the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the 
specific claimed in-service stressor.  

The service medical records show no psychiatric disorder 
and there is no competent post-service evidence of a 
mental condition, to include PTSD and an anxiety disorder, 
until many years after service.  Anxiety is noted in 
recent years but it is noted in the context of treatment 
for medical disorders or the veteran's having family 
difficulties with his son and elderly mother.  There is no 
competent diagnosis of an anxiety disorder, other than 
PTSD.  The only assessment of a psychiatric disorder of 
record is from a VA clinical social worker, who diagnosed 
PTSD and linked it to service.

While there is a paucity of competent evidence of a 
current diagnosis of PTSD, a clinical social worker's 
assessment of PTSD is of record.  The primary impediment 
to a grant of service connection in this case, however, is 
an absence of a verified in-service stressor.  The service 
personal records show that the veteran was a cook while in 
Vietnam and do not suggest in any way that he engaged in 
combat with the enemy, and the veteran has not submitted 
any other  evidence to support a determination of combat 
status (see Gaines v. West, 11 Vet. App. 353 (1998)).  He 
has consistently reported he was a cook and baker while on 
active duty in Vietnam.  At no time did he indicate his 
duty specialty was changed.  He did report being issued a 
45 and firing at the enemy while on guard duty during 
attacks.  That statement on his substantive appeal is not 
repeated elsewhere in the claims folder and, as will be 
discussed below, the veteran has submitted no 
corroborative evidence or sufficient information to 
confirm this alleged stressor.

The Navy Unit Citation submitted by the veteran states 
there was continuous exposure to attack, but relates to 
meritorious service described as the storing and moving of 
supplies, not to any engagement in battle.  The Veterans 
Benefits Administration Manual, M21-1 (M21-1), Part III, 
Chap. 5, Par. 5.14 (b)(1) lists the individual decorations 
that are considered evidence of participation in combat.  
A comparison of those decorations listed with the ones 
noted on the veteran service personnel records indicates 
that none of the decorations awarded to the veteran are 
considered evidence of participation in combat.  

The lay evidence the veteran submitted consists of letters 
not from the veteran to others relating his experiences in 
Vietnam, but letters to him from others  They do not 
include any information about the veteran's experiences in 
Vietnam.  Based on a review of all the evidence of record 
the Board has concluded the veteran was not engaged in 
combat with the enemy.  VAOPGCPREC 12-99.  The benefit of 
the doubt rule is not for application in this matter since 
the evidence regarding the veteran's participation in 
combat is not in equipoise.  The presumptions provided in 
38 U.S.C.A. § 1154 are not applicable in this case since 
the claimed in-service stressors are not combat related.  

As the veteran's claimed stressors are not combat related 
they must be verified.  If the claimed stressor is not 
combat related, a veteran's lay testimony regarding in-
service stressors is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
"credible supporting evidence".  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1999).  Thus, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred is required.  Verification is only required if 
the claim stressors are not related to combat.  Zarycki v. 
Brown, 6 Vet. App. 91 (1993). 

The veteran has not provided any names, dates, or referred 
to any specific incidents which could be the subject of a 
search for records to verify his claims.  Without that 
information USASCRUR responded there was insufficient 
information to effectively research the claim.  

The Board also noted the statements of the VA social 
worker that the veteran had PTSD which was a result of his 
military duty and experience.  In Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996) the Court interpreted § 3.304(f) as 
precluding the use of medical opinions based on post-
service examination of veteran as credible evidence to 
help establish "actual" occurrence of in-service 
stressors.  The Court has held that such evidence cannot 
constitute corroborating testimony because the treating 
physician has no personal knowledge of the events in 
question.  See also LeShore v. Brown, 8 Vet. App. 406 
(1995).  

The Board is cognizant of the recent decisions of the 
Court addressing the issue of the degree of detail 
required to corroborate an appellant's participation in 
events.  In a similar case where a veteran was stationed 
in Da Nang during the same time period as the appellant 
the Court cautioned against narrowly construing 
corroborating evidence.  The Court held that the Board had 
erred in insisting that there be corroboration of every 
detail including the appellant's personal participation in 
the identifying process, and stated the Board had defined 
"corroboration" far too narrowly.  The Court found that 
unit records which reported rocket attacks at the Da Nang 
Air Base were independent evidence of stressful events and 
that evidence implied his personal exposure.  Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  In a later case the Court 
again found that if there was verification of the 
veteran's location, records of events at that location 
implied the veteran's personal exposure to those events.  
Pentecost v. Principi, 16 Vet. App. 124, (2002).  

The current situation can be distinguished from those of 
the veteran's in Suozzi and Pentecost; those cases the 
veterans supplied sufficient information for their claims 
to be researched and for USASCRUR to provide the unit 
records to VA.  The veterans in Suozzi and Pentecost did 
report being exposed to attacks as the basis for their 
claimed in service stressor.  In this case the veteran was 
specifically questioned as to any exposure to mortar 
attacks in service during his Board hearing and he 
responded that he vividly remembered being caught shaving 
and in flip flops when the siren went off and spending the 
night in a bunker, but did not indicate he was personally 
exposed to any mortar or rocket attacks.  (T-14)  The 
Court held in Pentecost that the veteran's presence with 
his unit at the time of the attacks occurred corroborated 
his statement that he experienced the attacks personally 
(emphasis added).  Here the veteran has not alleged that 
he experienced the attacks personally, nor has he supplied 
sufficient information to verify his alleged stressors, 
despite repeated requests to do so.  The record shows that 
the RO supplied all of the available information to 
USASCRUR and the latter's response in December 2001 was 
that the information submitted was insufficient; specific 
dates, locations and names were requested.  The RO wrote 
the veteran again in January 2002 and explained that 
USASCRUR required more detailed information to search the 
records.  The RO again asked the veteran to submit a PTSD 
stressor worksheet.  There is no response in the claims 
folder from the veteran.  In April 2002 the RO again wrote 
the veteran and clearly stated that they had not received 
the evidence needed to support the veteran's claim.  The 
only response, in January 2001, was that the veteran 
stated he had pictures which showed the hospital and 
kitchen area and some movies which showed the damage 
sustained by the compound facilities from attacks.  
However, he has not submitted the putative evidence or any 
of the requested information.  The Board cannot extend 
Pentecost to cover a situation, such as here, where the 
veteran was located somewhere on a base when a mortar or 
rocket attack occurred but he did not experience the 
attack personally.  To hear a siren or be ordered to a 
bunker are obviously not uncommon occurrences in a combat 
zone.  To hold that such an occurrence with the subsequent 
attainment of knowledge of an attack after the attack had 
occurred is not, in the Board's view, within the penumbra 
of the "experiencing the attack personally" language found 
in Pentecost.

The veteran has also alleged stressors related to 
incidents while he was volunteering in a hospital at Da 
Nang.  During his Board hearing, he clearly became upset 
when speaking of the patients who were severely injured 
and died while he was volunteering at the hospital.  
However, here again, he has submitted no supportive 
evidence, nor has he supplied sufficient information, to 
includes names or dates, to verify these alleged 
stressors.  The Board also finds that some of his 
statements regarding hospital activities to be frankly 
incredible.  For example, he claims that he assisted 
medics and doctors with treatment procedures in an 
intensive care unit, to include the insertion of a tube on 
a patient who later died.  The veteran was a cook and he 
has stated that he baked cakes for patients.  It stretches 
credulity to the breaking point to believe that physicians 
would have a cook assist them in performing procedures on 
an intensive care unit.  The Board finds that the 
veteran's assertion of assisting medics and doctors with 
treatment procedures in an intensive care unit is not 
credible.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997) [the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence]. 

The veteran has also asserted that his presence in a 
combat zone should be sufficient verification of stressors 
in service .  The Court has clearly differentiated between 
merely being present in a combat zone and being present 
during a stressful event.  Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  Presence in a combat zone is not 
sufficient.  

In Wood v. Derwinski, 1 Vet. App. 190 (1991) the Court 
commented that the factual data required, i.e., names, 
dates and places, are straightforward facts and do not 
place an impossible or onerous task on an appellant.  The 
duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  

The veteran's claim for service connection must be denied 
as there has been no verification of his claimed in-
service stressors.  In this instance the failure to verify 
his claimed stressors is due to the veteran's failure to 
respond to repeated requests by the RO and the Board for a 
detailed accounting of his stressors in service.  

The Board also finds that there is no reasonable basis 
upon which to order an examination or opinion in the 
instant case.  To request an examination and/or medical 
opinion on the contended causal relationship at this time 
would serve no purpose because there has been no 
verification of a stressor.  That is, any effort to 
provide an examination would not benefit the veteran in 
the absence of sufficient information to verify at least 
one of his claimed stressors.  Thus, the Board finds that 
no further development is warranted.  See § 3 of the VCAA 
(codified as amended at 38 U.S.C. § 5103A(d)).

For the reasons stated above, entitlement to service 
connection for a psychiatric disorder, to include PTSD, is 
not warranted.  The Board finds that the preponderance of 
the evidence is against the veteran's claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).


ORDER

Service connection for a psychiatric disorder, to include 
post-traumatic stress disorder is denied.  


		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

